Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not

                                                                 FILED
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res                            Feb 07 2013, 9:25 am
judicata, collateral estoppel, or the law
of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

JEFFREY E. STRATMAN                               GREGORY F. ZOELLER
Aurora, Indiana                                   Attorney General of Indiana

                                                  BRIAN REITZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER ESTRIDGE,                             )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 15A01-1205-CR-209
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                          The Honorable Jonathon N. Cleary, Judge
                               Cause No. 15D01-0902-FB-1


                                       February 7, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       Christopher Estridge appeals the revocation of his probation. We affirm.

                                          Issues

       Estridge raises two issues, which we restate as:

            I.   whether the trial court properly revoked his probation; and

           II.   whether the trial court properly ordered him to serve two
                 years of his suspended sentence.

                                           Facts

       In 2009, the State charged Estridge with Class B felony dealing in a schedule II

controlled substance (methadone), Class D felony unlawfully acquiring a controlled

substance, and Class D felony conspiracy to unlawfully acquire a controlled substance.

Estridge pled guilty to Class B felony dealing in a schedule II controlled substance. The

trial court sentenced Estridge to 7,300 days with 6,205 days suspended to probation.

       On February 21, 2012, the State alleged that Estridge had violated his probation by

failing a urine drug screen and testing positive for benzodiazepines without a valid

prescription. At a hearing on the probation revocation, Estridge and his wife testified that

his wife accidentally gave Valium to Estridge while he was sick. The trial court stated

that it had “a hard time accepting” Estridge’s defense on “many different levels.” Tr. p.

56. The trial court found that Estridge had violated his probation and ordered him to

serve 730 days of his previously suspended sentence with 365 days imprisonment and

365 days in community corrections home detention. Estridge now appeals.




                                             2
                                         Analysis

                                 I. Probation Revocation

       Estridge argues that the trial court improperly revoked his probation. Probation

revocation is governed by Indiana Code Section 35-38-2-3. A probation hearing is civil

in nature, and the State need only prove the alleged violations by a preponderance of the

evidence. Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999). We will consider all the

evidence most favorable to the judgment of the trial court without reweighing that

evidence or judging the credibility of witnesses. Id. If there is substantial evidence of

probative value to support the trial court’s conclusion that a defendant has violated any

term of probation, we will affirm its decision to revoke probation. Id.

       Estridge argues that the evidence was insufficient for the trial court to find that he

violated his probation. According to Estridge, there was no evidence to show that he

knew he was violating the terms of his probation when his wife gave him the medication.

The trial court considered Estridge’s defense and found it unbelievable.          Estridge’s

argument is merely a request that we reweigh the evidence and judge the credibility of

the witnesses, which we cannot do. The State presented evidence that Estridge’s urine

screen showed the presence of benzodiazepines and that Estridge did not have a valid

prescription. Consequently, the evidence was sufficient to show that Estridge violated a

condition of his probation.

                                      II. Sentencing

       Estridge argues that the sentence imposed following the revocation of his

probation was an abuse of discretion. “Probation is a matter of grace left to trial court

                                             3
discretion, not a right to which a criminal defendant is entitled.” Prewitt v. State, 878

N.E.2d 184, 188 (Ind. 2007). “The trial court determines the conditions of probation and

may revoke probation if the conditions are violated.” Id. (citing Ind. Code § 35-38-2-3).

A trial court’s sentencing decisions for probation violations are reviewable using the

abuse of discretion standard. Id. “An abuse of discretion occurs where the decision is

clearly against the logic and effect of the facts and circumstances.” Id. Upon the

revocation of probation, the trial court may impose one or more of the following

sanctions: (1) continue the person on probation, with or without modifying or enlarging

the conditions; (2) extend the person’s probationary period for not more than one year

beyond the original probationary period; and (3) order execution of all or part of the

sentence that was suspended at the time of initial sentencing. I.C. § 35-38-2-3(h).1

       Although the trial court could have ordered Estridge to serve his entire 6,205-day

suspended sentence, the trial court instead ordered him to serve 730 days of his

previously suspended sentence with 365 days imprisonment and 365 days in community

corrections home detention. Estridge argues that this sentence was “harsh” because he

was employed and supporting his wife and four children, he had significantly improved

in his drug addiction, his family had suffered significant hardship during his last

incarceration, and this was his first probation violation. Appellant’s Br. p. 6. The trial

court here noted Estridge’s significant criminal history and that he was at the beginning

of a 6,205-day probationary period. Given the circumstances here, the trial court was


1
 Indiana Code Section 35-38-2-3 was amended effective July 1, 2012. See Ind. Pub. L. No. 147-2012, §
10. Indiana Code Section 35-38-2-3(h) was formerly Indiana Code Section 35-38-2-3(g).
                                                 4
within its discretion to order Estridge to serve only two years of his previously suspended

sentence.

                                       Conclusion

       The trial court properly found that Estridge violated his probation and did not

abuse its discretion when it sentenced Estridge for the probation violation. We affirm.

       Affirmed.

BAKER, J., and RILEY, J., concur.




                                            5